Citation Nr: 0407073	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  02-17 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The appellant had active service from May 199 to November 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.  


FINDINGS OF FACT

1.  A chronic acquired psychiatric disorder was not shown 
during service and a psychosis was not manifest during the 
initial post-service year.  

2.  The probative, competent evidence of record establishes 
that the veteran's post-service psychiatric disability is not 
due to any incident or event of active service.  


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show the veteran was seen in May 
1969 with complaints of tingling in his hands.  He freely 
talked about being homesick, his girlfriend and closed 
spaces.  The impression was hyperventilation secondary to 
acute anxiety reaction and questionable claustrophobia.  He 
was referred to the Mental Health Clinic for evaluation later 
that day.  Examination revealed no evidence of a formal 
psychiatric disorder.  

The veteran was seen for personal problems in October 1969.  
He stated that his spouse was sick and his mother had cancer.  
He requested a hardship discharge.  On follow-up examination 
three days later the impression was acute situational 
reaction.  The examiner referred him for a psychiatric 
evaluation in accordance with his squadron's request.  This 
was performed later that day.  The veteran complained of 
anxiety and adjustment problems secondary to multiple family 
stresses.  He felt he could not effectively perform his 
duties because of the anxiety and distress related to his 
family problems.  The psychiatrist performed a mental status 
examination.  There was no evidence of depression or 
psychosis.  The diagnosis was severe passive dependent 
personality manifested by generalized acute anxiety due to a 
severe home situation, which included illness in the family 
and loss of the family home by fire, restlessness and 
together with impaired functioning.  His pre-disposition was 
reported as marked, passive dependent personality.  His 
impairment was severe for military duty and mild for social 
and industrial adaptability.  The psychiatrist concluded that 
the veteran would not be able to adequately perform his 
military duties and strongly recommended he be 
administratively discharged under the provisions of AFM 39-
12.  The psychiatrist explained that the veteran's problems 
of separation from the familiar and very supportive family 
and rural unity at home arouse symptoms of anxiety, which are 
heightened by the realistic medical problems confronting his 
family members.  The psychiatric completed a physical profile 
later that month, in which he concluded that the severe, 
passive dependent personality was permanent.  The psychiatric 
again recommended administrative separation.  

The November 1969 medical separation examination incorporated 
the psychiatrist's conclusions by reference.  The examiner 
noted that the veteran was being considered for 
administrative separation and there were no physical or 
mental defects that warranted separation under the provisions 
of AFM 35-4.  

The veteran filed an application for nonservice-connected 
pension benefits in November 1993.  He claimed that he was 
disabled from residuals of neck, back and shoulder injuries.  
He did not claim treatment or diagnosis of a psychiatric 
disorder.  

The RO obtained private medical treatment records dated from 
October 1992 to April 1994.  They show treatment and 
evaluation of these physical disabilities.  There was no 
treatment for or diagnosis of a psychiatric disorder.  

The veteran underwent a VA medical examination in August 1994 
for these physical problems.  

In September 1994 the RO received copy of a medical 
evaluation and a decision from the Social Security 
Administration.  The veteran was awarded entitlement to 
Social Security Administration disability benefits, effective 
May 1991, based on his physical disabilities.  The evidence 
summary shows a clinical psychologist had evaluated the 
veteran in August 1992.  The examiner concluded that, in 
addition to his musculoskeletal impairments, the veteran was 
depressed as a result of the limitations in his lifestyle 
resulting from his neck and shoulder pain.  A psychiatric 
review form indicates that depression and an affective 
disorder were present at that time.  

In July 1999 the veteran filed a claim for service connection 
for a nervous disorder, which he claims resulted in his 
discharge from active service.  He stated that he had not 
received any medical treatment.  

In a September 1999 statement the veteran contended that he 
had been treated for a nervous condition and depression since 
being separated from active service for bad nerves.  He 
identified a private hospital where he allegedly had been 
treated for his problems.  

In a March 2001 statement the veteran contended that he had 
been treated for nerves at this private hospital from time to 
time.  He stated that he still experienced periods of 
depression but he no longer took medication because it did 
not help.  The veteran completed a VA Form 21-4142 (JF) for 
release of these records.  He stated he had had a nervous 
disorder and periodic depression since active service.  

In April 2001 the RO requested all the medical treatment 
records from this private hospital.  In May 2001 that 
facility's medical records director certified that the 
veteran had been treated in the emergency room on only one 
occasion in 1986.  She stated that the record for that visit 
was no longer available.  


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).  Personality disorders and mental 
deficiency as such are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c) 
(2003).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  Where 
there is a chronic disease shown as such in service or within 
the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, is service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2003).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2003).  

Continuous service for 90 days or more during a period of war 
or following peacetime service after January 1, 1946, and 
post-service development of a presumptive disease to a degree 
of 10 percent within one year from the date of termination of 
such service, establishes a rebuttable presumption that the 
disease was incurred in service.  38 C.F.R. §§ 3.307, 3.309 
(2003).  If not shown in service, service connection may be 
granted for a psychosis if shown disabling to a compensable 
degree during the first post-service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VCAA

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
implement the provisions of the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  These regulations state that the 
provisions merely implement the VCAA and do not provide any 
additional rights.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claims (CAVC) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The RO initially denied the claim 
as not well grounded prior to November 9, 2000, the date the 
VCAA was enacted.  However, the RO adjudicated the claim 
subsequent to the enactment of the VCAA, which eliminated the 
concept of a well-grounded claim, redefined the obligations 
of the VA with respect to the duty to assist, and superceded 
the decision of the CAVC in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order).  Prior to denying 
the claim in a July 2001 rating decision, the RO provided 
notice of the VCAA in March 2001.  

The RO notified the veteran of the evidence and information 
necessary to substantiate his claim for service connection in 
the March 2001 notification letter.  Specifically, the RO 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  The RO advised him 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant to his claim so that VA could 
help by getting that evidence.  

Additionally, in the July 2001 rating decision, the RO 
notified veteran the reason why he was not entitled to 
service connection.  The March 2002 statement of the case 
fully provided the laws and regulations pertaining to 
entitlement to the benefits sought, and it included a 
detailed explanation as to why he had no entitlement to 
service connection under the applicable laws and regulations 
based on the evidence provided at that time.  The RO also 
included the laws and regulations pertaining to the VCAA in 
the March 2002 statement of the case.  The duty to notify the 
veteran has been satisfied under the circumstances of this 
case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2003).  

The veteran completed a VA Form 21-4142 (JF) for release of 
private medical treatment records from a hospital, which he 
contended was the only post-service facility to have treated 
him for the claimed disability.  

In April 2001 the RO requested all the medical treatment 
records from this private medical facility.  In May 2001 that 
facility's medical records director certified that the 
veteran had been treated in the emergency room on only one 
occasion in 1986.  She stated that the record for that visit 
was no longer available.  

In this case, the evidence shows that it is reasonably 
certain that the post-service private medical treatment 
records are no longer available and that any further attempts 
to obtain these records would be futile.  38 U.S.C.A. 
§ 5103A(b).  The Board notes that the RO had previously 
requested and obtained the veteran's post-service private 
medical treatment records dated from October 1992 to April 
1994.  These records were obtained in connection with his 
previous claim for nonservice-connected disability pension.  
They do not pertain to the issue of service connection for a 
psychiatric disorder.  

The RO previously obtained the veteran's complete service 
medical records in connection with his previous claim for 
nonservice-connected disability pension.  The evidence also 
includes an August 1994 VA general medical examination 
report.  In September 1994 the RO received copy of a medical 
evaluation and a decision from the Social Security 
Administration.  The veteran was awarded entitlement to 
Social Security Administration disability benefits, effective 
May 1991, based on his physical disabilities.  It includes a 
summary of the medical information used in support of that 
claim.  The veteran does not allege that there are any other 
service medical records or records in VA's possession or any 
other federal department or agency.  38 U.S.C.A. § 5103A(b).  

The veteran also does not contend and the evidence does not 
indicate that there is additional and available post-service 
medical evidence that has not been obtained.  

Finally, the Board finds that a VA medical examination or 
opinion is not necessary to make a decision on the claim in 
this case.  Although there is competent medical evidence 
indicating that the veteran has had persistent or recurrent 
symptoms of a psychiatric disorder, this medical evidence 
does not indicate that these symptoms may be associated with 
the veteran's active service.  Rather, the evidence of record 
indicates that the veteran's persistent or recurrent symptoms 
of a psychiatric disorder are secondary to limitations 
resulting from his post-service musculoskeletal injuries.  

This obviates any need for another medical opinion on the 
issue because the substantially complete application for 
benefits indicates that there is no reasonable possibility 
that any assistance VA would provide to the claimant would 
substantiate the claim.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d).  Consequently, no further development is 
necessary for resolution of the claim for service connection.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

Analysis

The veteran seeks service connection for a psychiatric 
disorder, which he has characterized as a nervous disorder.  
He contends that the service medical records show he had been 
treated for anxiety and depression symptoms during active 
service, which the psychiatric related to his conditions of 
service.  He also contends that he has had treated for 
depression since separation.  He argues that, since his 
chronic depression either began or became worse during active 
service, he is entitled to service connection.  

The service medical records do not include a diagnosis of a 
chronic psychiatric disorder for which service connection is 
available.  The service medical records do show the veteran 
was seen in May 1969 with complaints about being homesick, 
his girlfriend and closed spaces, the impression was 
hyperventilation secondary to acute anxiety reaction at that 
time.  In fact, he was referred to the Mental Health Clinic 
for evaluation later that day.  Examination revealed no 
evidence of a formal psychiatric disorder.  

The service medical records also show the veteran was seen in 
October 1969 for personal problems, which included anxiety 
and stress due to illness in the family and loss of the 
family home by fire.  However, they do not show diagnosis of 
a chronic psychiatric disorder.  Rather, the initial 
impression was acute situational reaction, for which the 
veteran requested a hardship discharge.  

While the service medical records support the veteran's 
contention that he had been seen and evaluation for anxiety 
symptoms during that time, they do not support his claim that 
his symptoms were related to his conditions of service.  The 
competent medical evidence shows that his symptoms were due 
to anxiety and distress related to his family problems which 
inhibited his ability to effectively perform his duties.  
During the psychiatric evaluation performed at his squadron's 
request, there was no evidence of depression or psychosis 
shown on mental status examination.  The diagnosis was severe 
passive dependent personality.  His pre-disposition was 
reported as marked, passive dependent personality.  The 
psychiatrist completed a physical profile later that month, 
in which he concluded that the severe, passive dependent 
personality was permanent.  

This evidence establishes that the diagnosis during active 
service was anxiety and stress due to the veteran's 
underlying personality disorder.  This is not a chronic 
psychiatric disorder for which service connection is 
available.  Personality disorders and mental deficiency as 
such are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c).  

Finally, the service medical records show the veteran was 
administratively discharged as a result of the problems 
caused by his personality disorder.  The psychiatrist 
concluded that the veteran would not be able to adequately 
perform his military duties and strongly recommended he be 
administratively discharged under the provisions of AFM 39-
12.  The psychiatric explained that his problems of 
separation from the familiar and very supportive family and 
rural unity at home arouse symptoms of anxiety, which are 
heightened by the realistic medical problems confronting his 
family members.  

In essence, the service medical records do not contain a 
diagnosis of a chronic psychiatric disorder or a combination 
of manifestations sufficient to identify a chronic 
psychiatric disorder for which service connection is 
available under the law.  Rather, they show a diagnosis of a 
personality disorder for which service connection is 
precluded by law.  38 C.F.R. § 3.303(c).  

The post-service evidence also does not show diagnosis of a 
psychosis during the initial post-service year.  Therefore, a 
presumption in favor of service connection for chronic 
disease manifest during the initial post-service year is not 
for application.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

The initial post-service medical evidence of depression 
symptoms is shown in the medical summary obtained from the 
Social Security Administration, which is dated beginning in 
August 1992.  At that time, the veteran reported that his 
depression symptoms began as a result of his lifestyle 
limitations caused by neck and shoulder pain.  This is 
inconsistent with his present allegation that he had had 
depressions symptoms since active service.  

The Board notes that the veteran's current allegation, that 
he has experienced and has been treated for depression 
symptoms ever since service, is also inconsistent with the 
remaining evidence of record.  

At the time the veteran filed an application for nonservice-
connected pension benefits in November 1993, he did not claim 
treatment or diagnosis of a psychiatric disorder.  He did not 
claim that he had experienced ongoing depression symptoms.  

He claimed that he was disabled from residuals of neck, back 
and shoulder injuries.  In fact, the private medical 
treatment records obtained in connection with his claim show 
only complaints of physical problems.  

The veteran also did not complain of depression or nervous 
symptoms at the time he underwent a VA medical examination in 
August 1994 for these physical problems.  

When the veteran filed his claim for service connection for a 
nervous disorder in July 1999 he stated that he had not 
received any medical treatment.  Then he contended in his 
September 1999 statement that he had been treated for a 
nervous condition and depression at a private hospital since 
being separated from active service.  Subsequently, that 
facility's medical records director certified that the 
veteran had been treated in the emergency room on only one 
occasion in 1986.  

The Board finds that in this case the veteran's statements 
regarding the history of medical treatment and the continuity 
of post-service depression symptoms are contradictory and not 
entitled to significant probative weight.  

The final question is whether there is a nexus between any 
current psychiatric disorder and active service.  The only 
evidence indicating a current psychiatric disorder is the 
evidence received from the Social Security Administration.  
The evidence summary shows a clinical psychologist had 
evaluated the veteran in August 1992.  A psychiatric review 
form indicates that depression and an affective disorder were 
present at that time.  By way of history from the veteran the 
examiner concluded that, in addition to his musculoskeletal 
impairments, the veteran was depressed as a result of the 
limitations in his lifestyle resulting from his neck and 
shoulder pain.  This is the only medical evidence of record 
addressing the issue of a current disability and the issue of 
etiology of the veteran's post-service psychiatric 
disability.  Consequently, this is the most probative 
evidence of record on this issue.  It establishes that any 
current psychiatric impairment is not due to active service.  

The only other evidence on this issue consists of statements 
from the veteran that he has a chronic acquired psychiatric 
disorder that has been present since active service.  This 
does not constitute competent medical evidence in this case 
because, as a lay witness he is not competent to render a 
medical diagnosis of a psychiatric disorder or provide a 
competent medical nexus between a current disability and 
active service.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

In this case, the appellant has not submitted or identified 
available competent medical evidence showing that his post-
service psychiatric disorder began during active service or 
is otherwise attributable to some incident or event of active 
service.  Since the determinative issue in this case involves 
a medical question, competent medical evidence is required.  
Heuer v. Brown, 7 Vet. App. at 384; Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

For these reasons, the Board finds that a chronic acquired 
psychiatric disorder was not shown during service and a 
psychosis was not manifest during the initial post-service 
year.  The Board finds that the probative, competent evidence 
of record establishes that the veteran's post-service 
psychiatric disability is not due to any incident or event of 
active service.  The Board finds that the evidence is not 
evenly balanced in this case and a psychiatric disorder was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).  


ORDER

Service connection for a psychiatric disorder is denied.




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



